03/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0105


                                        DA 21-0105

                                                                            FILED
 STATE OF MONTANA,
                                                                           mAR 1 6 2021
              Plaintiff and Appellee,                                            Greenwood
                                                                            of Supreme Court
                                                                         .;nate of Montana
       v.                                                                    ORDER

 TIFFANY L. ORTEGA,

              Defendant and Appellant.


       Tiffany L. Ortega has filed her second verified Petition for an Out-of-Time Appeal.
As grounds,she states that she failed to file a timely Notice of Appeal because she was not
familiar with the process. She further states that because of her circumstances of
homelessness and emotional distress at the time, she would have never committed the
crimes. Tiffany explains that we should reconsider her request for this appeal because she
wants "to be heard in court and represented."
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[On the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[1"
       On December 1, 2020, this Court denied Tiffany's first petition for an out-of-time
appeal because she had not demonstrated extraordinary circumstances amounting to a gross
miscarriage of justice. State v. Ortega, No. DA 20-0550, Order (Mont. Dec. 1, 2020)
(Ortega I). We restate her sentencing history. In 2018, Tiffany was facing five charges—
(1)criminal endangerment;(2)theft, second offense;(3)assault;(4)criminal mischief; and
(5) resisting arrest—in the Fourth Judicial District Court, Missoula County. Tiffany
entered a plea of guilty to the first offense, criminal endangerment. The District Court
dismissed the remaining charges. The District Court committed her to the Department of
Health and Human Services(DPPHS)for a term of ten years with seven suspended. She
received 210 days of credit for time served. The court also sentenced Tiffany for felony
theft in a second proceeding and imposed a concurrent, three-year term to DPHHS.
       Tiffany has had her day in Missoula County District Court with representation of
counsel. She also received credit for time served. In our previous denial Order, we
explained then that while she requested a jury trial in her conversations with her attorney,
she entered into a plea agreement. Even though she may not agree with her counsel's
actions, she had legal representation that advanced her interests. We then stated that:
       She received the benefit of the bargain with a three-year term to DPPHS,
       minus the credit for time served, followed by seven years of probation.
       Moreover, the maximum punishment for her two offenses could have totaled
       a thirteen-year, consecutive prison sentence. Sections 45-5-207(3) and 45-
       6-301(7)(b)(i), MCA.

Ortega I, at 2.

       This Court does not reconsider matters that we have already denied and dismissed.
A dismissal constitutes a final judgment. M. R. App. P. 19(2). A petition for rehearing,
pursuant to M. R. App. P. 20(1)(d), is not applicable here either because Tiffany filed a
second, new proceeding two months later. While Tiffany may have wanted a jury trial, we
point out that a jury trial would not have necessarily led to acquittal or dismissal of her
charges. Tiffany has 2019 convictions and sentences that she does not challenge directly.
An appeal cannot change that outcome on the claim she presents. Tiffany is not entitled to
an out-of-time appeal. M. R. App. P. 4(6). Accordingly,
       IT IS ORDERED that Tiffany's Petition for an Out-of-Time Appeal is DENIED and
DISMISSED.
       The Clerk of this Court is directed to provide a copy of this Ordcr to counsel of
record and to Tiffany Ortega personally.
       DATED this IL       day of March, 2021.



                                                               Chief Justice
                                             2
g'-;/ io 41-L.

 /,/
    Justices